 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TIMOTHY H. DELGADO
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-0170-JAM
12                                Plaintiff,             STIPULATION AND ORDER TO CONTINUE THE
                                                         TRIAL CONFIRMATION HEARING TO APRIL
13                          v.                           14, 2020; TO CONTINUE THE JURY TRIAL TO
                                                         MAY 18, 2020; AND TO SET A BRIEFING
14   DAVID ANTHONY MCDANIELS,                            SCHEDULE
15                                Defendant.             Date:      February 25, 2020
                                                         Time:      9:15 a.m.
16                                                       Judge:     Hon. John A. Mendez
17

18          Plaintiff United States of America, through its undersigned counsel, and defendant David Anthony

19 McDaniels, through his counsel of record, stipulate as follows:

20          1.      This case is currently set for a 3-day jury trial, scheduled to begin on April 6, 2020. (Dkt.

21 No. 23.) A trial confirmation hearing is set for February 25, 2020. (Id.)

22          2.      By this stipulation, the parties now seek to continue the jury trial to May 18, 2020 at 9:00

23 a.m., with the trial confirmation hearing continued to April 14, 2020 at 9:15 a.m. and to exclude time

24 under the Speedy Trial Act accordingly. As good cause for granting this request, this brief period of

25 additional time is needed to allow for briefing, argument, and a ruling on McDaniels’ motion to suppress

26 evidence, which will be filed later today. The parties also wish to set a briefing schedule through this

27 stipulation.

28 / / /

      STIPULATION AND (PROPOSED) ORDER                    1
      TO CONTINUE THE JURY TRIAL, ETC.
 1 ///

 2          3.      The parties jointly ask that the Court set the following briefing schedule on McDaniels’

 3 motion to suppress evidence:

 4                  a.   Defendant’s Motion to Suppress Evidence – due February 20, 2020

 5                  b.   United States’ Opposition – due March 10, 2020

 6                  c.   Defendant’s Reply, if any – due March 17, 2020

 7                  d.   Motion hearing (non-evidentiary) – March 31, 2020 at 9:15 a.m.

 8          4.      The parties also ask that the Court continue the jury trial to May 18, 2020, at 9:00 a.m.,

 9 with a trial confirmation hearing set for April 14, 2020, at 9:15 a.m.

10          5.      The time within which trial in this case must begin under the Speedy Trial Act, 18 U.S.C.

11 § 3161 et seq., has already been excluded through April 6, 2020, under Local Code T4. (Dkt. No. 23.)

12 The parties jointly agree that time under the Speedy Trial Act should be excluded from April 6, 2020,

13 up to and including May 18, 2020 (the first day of trial), under 18 U.S.C. § 3161(h)(7)(A) and (B)(iv)

14 [reasonable time to prepare], and Local Code T4.

15          6.      The parties agree that the failure to grant a continuance in this case would deny defense

16 counsel the reasonable time needed for effective preparation, taking into account the exercise of due

17 diligence. The parties also agree that the ends of justice served by granting the requested continuance

18 outweigh the best interests of the public and the defendant in a speedy trial.

19                                                        Respectfully submitted,

20

21 Dated: February 20, 2020                               _/s/ Timothy H. Delgado____________
                                                          TIMOTHY H. DELGADO
22                                                        Assistant United States Attorney
                                                          Attorneys for plaintiff United States of America
23

24
     Dated: February 20, 2020                             _/s/ THD for Michael D. Long________
25                                                        MICHAEL D. LONG
                                                          Law Office of Michael D. Long
26                                                        Attorney for defendant David McDaniels
27

28

      STIPULATION AND (PROPOSED) ORDER                    2
      TO CONTINUE THE JURY TRIAL, ETC.
 1

 2                                                     ORDER

 3          The Court, having received and considered the parties’ stipulation, and good cause appearing

 4 therefore, adopts the parties’ stipulation in its entirety as its order. The Court specifically finds that the

 5 failure to grant a continuance in this case would deny counsel reasonable time necessary for effective

 6 preparation, taking into account the exercise of due diligence. The Court also finds that the ends of

 7 justice served by granting the requested continuances outweigh the best interests of the public and the

 8 defendant in a speedy trial.

 9          THEREFORE, FOR GOOD CAUSE SHOWN:

10          1.      The briefing schedule on the defendant’s motion to suppress shall be as follows:

11                  a.   Defendant’s Motion to Suppress Evidence – due February 20, 2020

12                  b.   United States’ Opposition – due March 10, 2020

13                  c.   Defendant’s Reply, if any – due March 17, 2020

14                  d.   Motion hearing (non-evidentiary) – March 31, 2020 at 9:15 a.m.

15          2.      The Court orders that the jury trial in this case be continued to May 18, 2020, at 9:00 a.m.

16 The Court further orders that the parties appear on April 14, 2020, at 9:15 a.m. for a trial confirmation

17 hearing.

18          3.      Last, the Court orders that the time from April 6, 2020, up to and including May 18, 2020,

19 be excluded from the computation of time within which the trial in this case must begin under 18 U.S.C.

20 § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare], and Local Code T4.

21          SO ORDERED.

22      Dated: February 21, 2020                           /s/ John A. Mendez____________
                                                           Hon. John A. Mendez
23                                                         United States District Court Judge
24

25

26

27

28

      STIPULATION AND (PROPOSED) ORDER                     3
      TO CONTINUE THE JURY TRIAL, ETC.
